            Case 1:20-cv-00730 Document 1 Filed 03/13/20 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 CAMPAIGN LEGAL CENTER
 1101 14th Street NW, Ste. 400
 Washington, DC 20005

 DEMOCRACY 21
 2000 Massachusetts Avenue, NW
 Washington, DC 20036

                             Plaintiffs,
                                                     Civil Action No. __________
                        v.

 FEDERAL ELECTION COMMISSION
 1050 First Street, NE
 Washington, DC 20463

                             Defendant.

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.      This is an action under the Federal Election Campaign Act (“FECA” or “Act”), 52

U.S.C. § 30109(a)(8)(A), and the Administrative Procedure Act (“APA”), 5 U.S.C. § 706(1), for

illegal agency delay.

       2.      Plaintiffs seek injunctive and declaratory relief to compel defendant Federal

Election Commission (“FEC” or “Commission”) to take action on plaintiffs’ administrative

complaint alleging violations of 52 U.S.C. § 30125(e), a FECA provision that prohibits any entity

“established, financed, maintained or controlled by or acting on behalf of” a federal candidate from

raising and spending funds that do not comply with the “limitations, prohibitions, and reporting

requirements” of the Act, 52 U.S.C. § 30125(e)(1), i.e., “soft money.”

       3.      Section 30125(e) strictly circumscribes a federal candidate’s involvement with

soft-money groups—such as federal independent expenditure-only political committees known as




                                                 1
            Case 1:20-cv-00730 Document 1 Filed 03/13/20 Page 2 of 12



“super PACs” that can raise funds outside FECA’s contribution limitations—and prevents

candidates from establishing or operating such groups as slush funds to support their campaigns.

       4.      Plaintiffs filed an administrative complaint with the FEC on May 27, 2015—

supplementing an earlier administrative complaint they filed March 31, 2015 1—alleging that

former Florida Governor John Elias “Jeb” Bush had violated 52 U.S.C. § 30125(e) by

“establish[ing],” “financ[ing],” “maintain[ing],” and “controll[ing],” both directly and indirectly

through his agents, the Right to Rise Super PAC, Inc., 2 which “act[ed] on his behalf” by raising

and spending soft money to promote Bush’s presidential campaign. Ex. A, Admin. Compl. ¶ 1.

       5.      The May 27 administrative complaint asked the Commission to find reason to

believe that Bush violated section 30125(e) by raising and spending soft money for and through

Right to Rise Super PAC, and that Right to Rise Super PAC violated section 30125(e) by raising

and spending soft money on behalf of Bush, and to conduct an investigation to determine whether

a violation had occurred or was continuing to occur. Ex. A, Admin. Compl. ¶¶ 1-2.

       6.      FECA provides administrative complainants with a right of action against the FEC

if the Commission fails to act on a complaint within 120 days. 52 U.S.C. § 30109(a)(8)(A).

       7.      Four and a half years after plaintiffs filed their administrative complaints, there is

no indication that the FEC has taken any action on them.

       8.      This prolonged inaction has fostered a Wild West atmosphere in the financing of

campaigns for federal office, allowing wealthy donors, including corporations and unions, to

sidestep FECA’s contribution limits and disclosure requirements by making unlimited


1
    The May 27, 2015 and March 31, 2015 administrative complaints are attached hereto as
Exhibits A and B, respectively.
2
    Shortly thereafter, Right to Rise Super PAC filed an amended Statement of Organization
changing its name to Right to Rise USA. See Right to Rise USA Statement of Organization, FEC
(Jun. 12, 2015), https://docquery.fec.gov/pdf/367/15951468367/15951468367.pdf.


                                                 2
             Case 1:20-cv-00730 Document 1 Filed 03/13/20 Page 3 of 12



contributions to super PACs established, financed, maintained, or controlled by their favored

federal candidates. Without enforcement of FECA provisions, such as section 30125(e), designed

to prevent such circumvention of the contribution limits, “the integrity of our system of

representative democracy is undermined.” Buckley v. Valeo, 424 U.S. 1, 26-27 (1976) (per

curiam).

       9.      Plaintiffs have also suffered, because they, as well as the public, have been deprived

of full disclosure about the activities undertaken by Bush and his agents to establish Right to Rise

Super PAC, as well as the nature of the ongoing relationship between the super PAC and the Bush

campaign. Plaintiffs lack information, for instance, about whether Right to Rise’s expenditures

should be deemed “coordinated” with the Bush campaign, or whether its contributors “earmarked”

their money specifically for support of the Bush campaign. This is information to which plaintiffs

are legally entitled under FECA.

       10.     There is also reason to believe that Bush did not fully disclose his campaign

activities as required by law, see 52 U.S.C. §§ 30102(e), 30103, 30104, and 11 C.F.R. § 101.3,

both during the “testing the waters” phase of his campaign and after there was reason to believe

Bush had moved beyond “testing the waters” to become a “candidate” under FECA. Ex. B, March

Admin. Compl. ¶¶ 34-36, 49.

       11.     By failing to act on plaintiffs’ complaints, and exceeding by over four years the

120-day period prescribed by FECA for such action, the Commission has encouraged the use of

candidate-controlled super PACs like Right to Rise as vehicles for the wholesale evasion of the

contribution limits enacted to prevent quid pro quo corruption and its appearance.




                                                 3
              Case 1:20-cv-00730 Document 1 Filed 03/13/20 Page 4 of 12



                                      Jurisdiction and Venue

        12.     This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 52 U.S.C. § 30109(a)(8)(A) and 5 U.S.C. § 702. This Court

also has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

        13.     Venue lies in this district under 52 U.S.C. § 30109(a)(8)(A) and 5 U.S.C. § 703.

                                             The Parties

        14.      Plaintiff Campaign Legal Center (“CLC”) is a nonpartisan, nonprofit organization

that works to strengthen American democracy through, among other activities, local, state, and

federal efforts to ensure that the public has access to information regarding the financing of U.S.

election campaigns.

        15.     As part of this effort, CLC conducts research, authors reports and articles, and

regularly provides expert analysis to the media. CLC also litigates throughout the country

regarding campaign finance matters; files FEC complaints requesting that enforcement actions be

taken against individuals or organizations that violate the law; participates in rulemaking and

advisory opinion proceedings before the FEC to ensure that the agency is properly interpreting and

enforcing federal election laws; and engages in legislative advocacy for reform measures at the

federal, state, and local level.

        16.     CLC relies on the accurate and complete reporting of campaign finance information

to carry out activities central to its mission, including the production of reports and other materials

to educate the public about campaign spending and the true sources and scope of candidates’

financial support.

        17.     CLC expends significant resources assisting reporters and other members of the

media in their investigative research into candidates’ financial support and relationships with




                                                  4
             Case 1:20-cv-00730 Document 1 Filed 03/13/20 Page 5 of 12



donors, to ensure that the public is equipped with the information necessary to evaluate different

candidates and messages and to cast informed votes.

       18.     CLC also uses its analyses of federal campaign finance disclosure information to

support its administrative practice at the FEC and before state and local campaign finance agencies,

and to defend campaign finance laws in its active docket of cases in federal and state courts.

       19.     When inadequate disclosure of federal campaign finance activity makes it difficult

to ascertain the origin or nature of a candidate’s financial support, as occurs when a candidate’s

fundraising and other operations are illegally outsourced to an “independent” super PAC without

full disclosure, reporters often contact CLC for guidance as to whether or where they can find the

campaign finance information that is not being properly reported. This work requires CLC to divert

resources and funds from other organizational needs.

       20.     Plaintiff Democracy 21 is a nonprofit, nonpartisan organization dedicated to

making democracy work for all Americans through support of campaign finance and other political

reforms. To accomplish these goals, it conducts public education efforts, participates in litigation

involving the constitutionality and interpretation of campaign finance laws, and engages in efforts

to help ensure that campaign finance laws are properly enforced and implemented. It also

participates in rulemaking and advisory opinion proceedings, and other administrative matters, at

the FEC.

       21.     Like CLC, Democracy 21 relies on the accurate and complete reporting of

campaign finance information to carry out activities central to its mission, including its public

education efforts, reports, and statements about campaign spending and the sources and scope of

candidates’ financial support. Democracy 21 also expends significant resources to assist members

of the media with research into issues of campaign financing and the relationships between




                                                 5
              Case 1:20-cv-00730 Document 1 Filed 03/13/20 Page 6 of 12



candidates and donors to ensure the public is broadly and accurately informed on these matters.

Democracy 21 also uses its analyses of federal campaign finance disclosure information to support

its administrative efforts at the FEC, including its participation in advisory opinion and rulemaking

proceedings, as well as the filing of administrative complaints, and also uses such disclosure

information in litigation to defend the constitutionality of the campaign finance laws in court.

        22.    When such disclosure information is unavailable, inadequate, or inaccurate, such

as when candidates are allowed to use supposedly “independent” outside spending groups as de

facto coordinated arms of their campaigns, it impedes the ability of Democracy 21 to fulfill its

mission and causes Democracy 21 to divert resources and funds from other organizational needs

in order to provide the public with accurate information about the facts and implications of how

the financing of federal campaigns is occurring.

        23.    Defendant FEC is an independent federal agency charged with the administration

and civil enforcement of FECA. 52 U.S.C. § 30106(b).

                                           Background

        24.    On May 27, 2015, CLC and Democracy 21 filed a complaint with the FEC against

respondents Jeb Bush and Right to Rise Super PAC, urging that the Commission find reason to

believe a violation of 52 U.S.C. § 30125(e) had occurred and commence an investigation. The

May 27 complaint supplemented an earlier complaint plaintiffs filed with the FEC on March 31,

2015, alleging that Bush had not complied with applicable contribution restrictions and disclosure

requirements while “testing the waters” prior to officially announcing his candidacy. See infra

¶ 32.

        25.    Plaintiffs’ May 27 administrative complaint alleged that Bush, while holding

himself out as a candidate for the Republican nomination for U.S. President, and Bush’s agents,




                                                   6
              Case 1:20-cv-00730 Document 1 Filed 03/13/20 Page 7 of 12



established Right to Rise Super PAC in January 2015, 3 and thereafter both directly and indirectly

financed, maintained, and controlled Right to Rise Super PAC in violation of 52 U.S.C.

§ 30125(e).

       26.     Citing news reports, the administrative complaint detailed the involvement of Bush

and his close advisors in “establishing” the super PAC. See Ex. A, Admin. Compl. ¶¶ 11-19. For

example, Bush and his agents reportedly took a direct role in recruiting high-level staff for Right

to Rise Super PAC, such as by installing Mike Murphy, one of Bush’s top advisers, at its helm. 4

       27.     The administrative complaint also alleged that Jeb Bush directly or indirectly

“controlled” and “maintained” the super PAC while a candidate for office, citing reports that,

among other things, Bush’s advisers were “overseeing the operations of” Right to Rise Super

PAC, 5 that Bush attempted to delay a formal announcement of his candidacy to maximize his soft-




3
    See, e.g., Ex. A, Admin. Compl. ¶¶ 1, 9, 11 (citing Richard Costa, Jeb Bush and His Allies
Form Leadership PAC and Super PAC, both dubbed Right to Rise, Wash. Post (Jan. 6, 2015),
https://www.washingtonpost.com/news/post-politics/wp/2015/01/06/jeb-bush-forms-new-pac-
right-to-rise; Peter Overby, 5 Years After ‘Citizens United,’ Super PACs Continue to Grow, NPR
(Jan. 13, 2015), https://www.npr.org/2015/01/13/377024687/five-years-after-citizens-united-
superpacs-continue-to-grow; Alex Isenstadt, Jeb Bush’s $100M May, Politico (May 8, 2015),
https://www.politico.com/story/2015/05/jeb-bush-right-to-rise-super-pac-campaign-117753;
Philip Rucker & Matea Gold, Top Republican Strategists in Talks to Join Jeb Bush’s Super PAC,
Wash. Post (Mar. 17, 2015), https://www.washingtonpost.com/news/post-politics/wp/2015/03/17/
top-republican-strategists-in-talks-to-join-jeb-bushs-super-pac).
4
    See Ex. A, Admin. Compl. ¶ 12 (citing Michael C. Bender, Jeb Bush Promises 2016 Decision
in ‘Few Months,’ Bloomberg Politics (Mar. 18, 2015), https://www.bloomberg.com/news/articles/
2015-03-18/jeb-bush-promises-2016-decision-in-next-few-months-; Rucker & Gold, supra;
Maggie Haberman, Bush Advisor May Skip Campaign to Work for ‘Super PAC,’ N.Y. Times (Feb.
18, 2015), https://www.nytimes.com/politics/first-draft/2015/02/18/bush-adviser-may-skip-cam
paign-to-work-for-super-pac; Jim Rutenberg, The Next Era of Campaign-Finance Craziness Is
Already Underway, N.Y. Times (Apr. 21, 2015), https://www.nytimes.com/2015/04/21/magazine/
the-next-era-of-campaign-finance-craziness-is-already-underway.html; Thomas Beaumont, Bush
Preparing to Delegate Many Campaign Tasks to Super PAC, Miami Herald (Apr. 21, 2015),
https://www.miamiherald.com/news/nation-world/national/article19123962.html).
5
    Ex. A, Admin. Compl. ¶ 11 (citing Rucker & Gold, supra). See also id. ¶¶ 12-15.


                                                7
             Case 1:20-cv-00730 Document 1 Filed 03/13/20 Page 8 of 12



money fundraising for the super PAC, 6 and that Bush and Right to Rise Super PAC developed a

division of labor between his official authorized committee and the super PAC to operate as a

unified campaign effort. 7

       28.     The administrative complaint also alleged Bush and his agents “financed” Right to

Rise Super PAC, and that Bush himself, 8 his advisors, 9 and members of his family10 personally

conducted fundraising for the super PAC.

       29.     For example, Bush was reportedly the “Special Guest” at the “Right to Rise

National Team Meeting” held in Miami at the end of April 2015. The invitation for that event

established four tiers of supporters, with the highest tier reserved for those who contributed or




6
     See, e.g., Ex. A, Admin. Compl. ¶¶ 12, 16-18 (citing Beaumont, Bender, and Isenstadt, supra).
7
     See Ex. A, Admin. Compl. ¶¶ 16-18 (citing Beaumont and Isenstadt, supra).
8
     See, e.g., Ex. A, Admin. Compl. ¶ 20 (citing Nicholas Confessore, Lines are Blurred in Donor
Event for Jeb Bush ‘Super PAC,’ N.Y. Times (Mar. 12, 2015), https://www.nytimes.com/politics/
first-draft/2015/03/12/lines-are-blurred-in-a-jeb-bush-super-pac-donor-event; Maggie Haberman,
Hillary Clinton to Jump Start Fund-Raising Efforts, N.Y. Times (Apr. 29, 2015), https://www.
nytimes.com/politics/first-draft/2015/04/29/hillary-clinton-to-jump-start-fund-raising-efforts;
Matea Gold & Ed O’Keefe, Never Before Have So Many People with So Much Money Run for
President, Wash. Post (Apr. 27, 2015), https://www.washingtonpost.com/politics/why-the-2016-
gop-race-may-be-more-like-2012-than-the-party-hoped/2015/04/26/fff662c8-e9f9-11e4-9767-
6276fc9b0ada_story.html). See also id. ¶ 23.
9
     See, e.g., Ex. A, Admin. Compl. ¶ 24 (citing Ben White, Jeb Bush’s $100 Million Problem,
Politico (Mar. 16, 2015), https://www.politico.com/story/2015/03/jeb-bush-fundraising-right-to-
rise-116108).
10
     See, e.g., Ex. A, Admin. Compl. ¶ 26 (citing Patrick Svitek, George P. Bush to Help Raise
Cash for Dad’s Super PAC, Tex. Trib. (Mar. 9, 2015), https://www.texastribune.org/2015/03/09/
george-p-bush-attend-fundraiser-dads-super-pac; Matea Gold & Ed O’Keefe, George W. and
Laura Bush to Appear at Fundraiser for Jeb Bush, Wash. Post (Mar. 23, 2015), https://www.wash
ingtonpost.com/news/post-politics/wp/2015/03/23/george-w-and-laura-bush-to-appear-at-fund
raiser-for-jeb-bush; Ed O’Keefe, In Fundraising E-Mail, Barbara Bush Says Jeb Bush ‘Is Our Best
Chance of Taking Back the White House in 2016,’ Wash. Post (Mar. 18, 2015), https://www.
washingtonpost.com/news/post-politics/wp/2015/03/18/in-fundraising-e-mail-barbara-bush-says-
jeb-bush-is-our-best-chance-of-taking-back-the-white-house-in-2016).


                                                8
             Case 1:20-cv-00730 Document 1 Filed 03/13/20 Page 9 of 12



raised $500,000 by April 17, 2015. Bush reportedly told donors at the event that he had already

“raised tens of millions of dollars for his allied super PAC.” 11

       30.     Over the course of the 2015-2016 election cycle, the Right to Rise Super PAC spent

over $86 million on behalf of Jeb Bush’s presidential run. 12

       31.     With the exception of a single $108 expenditure, all of that spending occurred after

the filing of the May 27, 2015 administrative complaint. 13

                                   Administrative Proceedings

       32.     CLC and Democracy 21 first filed an FEC complaint against Bush on March 31,

2015, alleging that Bush failed to comply with the requirement that activities to “test the waters”

for an eventual campaign for federal office be paid for with funds that comply with applicable

FECA contribution limits and source restrictions, as per 11 C.F.R. §§ 100.72 and 100.131. The

March 31 complaint further alleged that there was reason to believe Bush had moved beyond

“testing the waters” to become a “candidate” under FECA, but failed to comply with the candidate

registration and disclosure requirements established by 52 U.S.C. §§ 30102(e), 30103, and 30104,

and 11 C.F.R. § 101.3. Ex. B, March Admin. Compl. ¶ 49.

       33.     The FEC responded to the March 31, 2015 complaint with a letter of

acknowledgement dated April 3, 2015 informing plaintiffs that the proceeding would be

designated Matter Under Review (“MUR”) 6927.



11
    Ex. A, Admin. Compl. ¶ 20 (citing Confessore; Gold & O’Keefe, Never Before; and
Haberman, Clinton to Jump Start Fund-Raising, supra).
12
    See Right to Rise USA: Targeted Candidates, 2016 Cycle, Ctr. for Responsive Politics, https://
www.opensecrets.org/outsidespending/recips.php?cmte=C00571372&cycle=2016 (last visited
Mar. 11, 2020).
13
    See Independent Expenditures: Right to Rise USA (2015-2016), FEC, https://www.fec.gov/
data/independent-expenditures/?committee_id=C00571372&two_year_transaction_period=2016
&cycle=2016&data_type=processed&is_notice=true (last visited Mar. 11, 2020).


                                                  9
             Case 1:20-cv-00730 Document 1 Filed 03/13/20 Page 10 of 12



       34.     CLC and Democracy 21 then filed the May 27 administrative complaint described

in paragraphs 24-29 supra, alleging violations of 52 U.S.C. § 30125(e) by Bush and Right to Rise

Super PAC. The FEC sent plaintiffs another acknowledgement letter, dated June 4, 2015,

indicating that the May 27 complaint would be treated as a supplement to the March 31 complaint.

       35.     Upon information and belief, the Commission has failed to act on plaintiffs’ May

27, 2015 administrative complaint, or the March 31 complaint it supplemented, since it was filed

more than four and a half years ago. The Commission’s inaction has thus persisted well beyond

the statutorily allotted 120-day response period, as indeed, it has failed to take action over a period

more than ten times that length.

                                      CAUSES OF ACTION

                           Count I: FECA, 52 U.S.C. § 30109(a)(8)(A)

       36.     Plaintiffs repeat and reallege paragraphs 1-35.

       37.     Defendant’s failure to act on plaintiffs’ administrative complaints within 120 days

of their filing was contrary to law under 52 U.S.C. § 30109(a)(8)(A), which provides plaintiffs a

cause of action for “a failure of the Commission to act on such complaint during the 120-day period

beginning on the date the complaint is filed.”

                                Count II: APA, 5 U.S.C. § 706(1)

       38.     Plaintiffs repeat and reallege paragraphs 1-37.

       39.     By failing to act on plaintiffs’ administrative complaints within 120 days of their

filing, the FEC unlawfully withheld and unreasonably delayed agency action under 5 U.S.C.

§ 706(1).




                                                  10
             Case 1:20-cv-00730 Document 1 Filed 03/13/20 Page 11 of 12



                                    REQUESTED RELIEF

       WHEREFORE, plaintiffs request that this Court:

       (1)     Declare that the FEC’s failure to act on plaintiffs’ administrative complaints was

contrary to law under 52 U.S.C. § 30109(a)(8)(A);

       (2)     Declare that the FEC has unlawfully withheld and unreasonably delayed agency

action on plaintiffs’ administrative complaints under 5 U.S.C. § 706(1);

       (3)     Order the FEC to conform with this declaration within 30 days pursuant to 52

U.S.C. § 30109(a)(8)(C);

       (4)     Award plaintiffs their costs and reasonable attorneys’ fees incurred in this action;

and

       (5)     Grant such other relief the Court may deem just and proper.




                                                11
         Case 1:20-cv-00730 Document 1 Filed 03/13/20 Page 12 of 12



Dated: March 13, 2020                 Respectfully submitted,

                                      /s/ Tara Malloy
                                      Paul M. Smith (DC Bar No. 358870)
                                      Tara Malloy (DC Bar No. 988280)
                                      Megan P. McAllen (DC Bar No. 1020509)
                                      CAMPAIGN LEGAL CENTER
                                      1101 14TH ST. NW, SUITE 400
                                      WASHINGTON, D.C. 20005
                                      (202) 736-2200

                                      Fred Wertheimer (DC Bar No. 154211)
                                      DEMOCRACY 21
                                      2000 Massachusetts Avenue N.W.
                                      Washington, DC 20036
                                      (202) 355-9600

                                      Donald J. Simon (DC Bar No. 256388)
                                      SONOSKY, CHAMBERS, SACHSE,
                                      ENDRESON & PERRY, LLP
                                      1425 K Street N.W., Suite 600
                                      Washington, DC 20005
                                      (202) 682-0240

                                      Attorneys for Plaintiffs




                                     12
